DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-15) and Species C (Figures 7-8) in the reply filed on 03/03/22 is acknowledged.  The traversal is on the ground(s) that the office action provides no legal authority to support the position that claims defining a common category of invention and differing from one another in terms of claim scope are properly restrictable.  This is not found persuasive because the office action filed 01/27/2022 properly sets forth that restriction is proper under 35 U.S.C. 121 because the inventions and species listed are independent or distinct and there would be a serious search and/or examination burden if restriction were not required (see reasons listed on pages 2- 4 of office action 01/27/22).
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and nonelected species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 03/03/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “rolling element” in claims 2, 6, 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, line 8 recites the limitation "the distal side".  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes the limitation will be read as --a distal side of the constricted portion--.  
Claim 9, line 10 recites the limitation “the proximal side”.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes the limitation will be read as --a proximal side of the constricted portion--.
Claim 12, line 4 reads “the distal portion of the rotatable rotation structure” and Claim 12, line 5 reads “the proximal portion of the rotatable rotation structure”.  There is insufficient antecedent basis for these limitations in the claim. For examination purposes the limitations will be read as --the distal portion of the exposed portion-- and --the proximal portion of the exposed portion--, respectively.
Claim 13, lines 2-3 read “on a side more distal than the distal portion rotatable rotation structure”. There is insufficient antecedent basis for “distal portion rotatable rotation structure” in the claim.  For examination purposes, the limitation will be read as --on a side more distal than a distal portion of the constricted portion--.
Claim 13, line 4, recitation of “the distal side” is unclear if it is referring to a distal side of the constricted portion or a distal portion of the exposed portion.  For examination purposes, it will be read as –the distal portion of the exposed portion--.
Claims 10-11 are rejected due to their dependency on Claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeroni et al., hereinafter “Zeroni” (U.S. Pub. No. 2012/0109171) .
	Regarding claim 1, Zeroni discloses a medical device for cutting an object in a body lumen (see abstract and Figures 1-3 and 8), comprising:
a rotatable drive shaft 6 (see Figures 1-3; paragraph [0041]);
a tubular outer sheath 5 (see paragraph [0030]) configured to accommodate the drive shaft in a rotatable manner, and
a rotation structure 7 (see Figure 8; paragraph [0031]), the rotation structure comprising:
an accommodation portion (see proximal portion 36 of rotation structure 7 that includes flutes 31, proximal to bushing 32; see Figures 3 and 8) configured to be disposed inside the outer sheath 5;
an exposed portion (see distal portion 34 of rotation structure 7 distal to bushing 32 and including flutes 31 and helical grooves 35; see Figures 3 and 8), the exposed portion being located at a distal side of the accommodation portion and is provided with a cutting portion (portion surrounding flutes 31 and helical grooves 35; see paragraphs [0036] and [0041]), the accommodation portion being configured to be rotatable by the drive shaft (Id.); and
a side surface of the accommodation portion and a side surface of the exposed portion have a groove portion (see annotated Figure 8 below showing line going through groove portion including flute 31 in accommodation portion 36 and under bushing 32 and continuing into flute 31 in exposed portion 34 and connecting to helical groove 35), the groove portion extending from the accommodation portion to the exposed portion.




          
    PNG
    media_image1.png
    598
    483
    media_image1.png
    Greyscale


	Regarding claim 3, Zeroni discloses an edge of the groove portion (see Figure 8; edge of groove portion including both flute 31 and connecting helical groove 35 at exposed portion 34) forms the cutting portion (see paragraphs [0036] and [0041]).
	Regarding claim 4, Zeroni discloses the groove portion forms a liquid supply channel for supplying a cooling liquid to the exposed portion (both flute 31 and connecting helical groove 35 allow material to pass through by either suction or injection; see paragraphs [0033], [0041], [0049])
Regarding claim 5, Zeroni discloses the groove portion forms a suction channel for suctioning a cut object (Id.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zeroni (U.S. Pub. No. 2012/0109171) in view of Torrance et al., hereinafter “Torrance” (U.S. Pub. No. 2011/0118660).
Regarding claims 2 and 6-8, Zeroni discloses the claimed device, as discussed above, except for the side surface of the accommodation portion has a plurality of rolling element holding spaces formed at intervals in a circumferential direction and each of the plurality of rolling element holding spaces configured to hold a rolling element, and the groove portion is disposed between the plurality of rolling element holding spaces, wherein the plurality of rolling element holding spaces are equally arranged at two positions with a gap formed between the plurality of rolling element holding spaces in the circumferential direction, wherein the groove portion is disposed between the plurality of rolling element holding spaces, which are adjacent to each other in the circumferential direction, and wherein rolling element contacts an inner peripheral surface of the outer sheath while a part of the rolling element protrudes from an outer peripheral surface of the accommodation portion.
In the same field of art, namely medical cutting devices, in Figures 3-4 and paragraph [0055] Torrance teaches a rotation structure 72 including an accommodation portion within tubular outer sheath 82/80, wherein the accommodation portion has a plurality of rolling element holding spaces (that hold ball bearings 77 in Figure 4) formed at intervals in a circumferential direction and each of the plurality of rolling element holding spaces configured to hold a rolling element (ball bearings 77), wherein the plurality of rolling element holding spaces are equally arranged at two positions with a gap formed between the plurality of rolling element holding spaces in the circumferential direction (Id.), wherein the plurality of rolling element holding spaces are adjacent to (near) each other in the circumferential direction, and wherein the rolling element contacts an inner peripheral surface of the outer sheath while a part of the rolling element (ball bearings 77) protrudes from an outer peripheral surface of the accommodation portion (Id.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of rolling element holding spaces and rolling elements as claimed, as taught by Torrance, to Zeroni in order to facilitate and support rotation of the rotation structure (see Torrance; paragraphs [0050], [0051], [0055]). 
It is noted that after the modification is made, the groove portion (31 and 35 in Zeroni) would be (circumferentially) disposed between the plurality of rolling element holding spaces, since the spaces are circumferentially spaced.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zeroni (U.S. Pub. No. 2012/0109171) in view of Lefebvre (U.S. Pat. No. 5,376,100).
Regarding claims 9-13, Zeroni discloses the claimed device, as discussed above, including the exposed portion having a proximal portion; a distal portion; cutting portions on the surface of the exposed portion, and a tapered distal portion 34 (see Figure 8 and paragraphs [0036] and [0041]; edge of groove portion including both flute 31 and connecting helical groove 35 forms cutting portion).   However, Zeroni does not disclose that the exposed portion comprises: a constricted portion provided between the proximal portion and the distal portion, the constricted portion including: a first tapered portion having a first cutting portion, the first tapered portion decreasing in diameter toward the distal side of the constricted portion; a second tapered portion having a second cutting portion, the second portion decreasing in diameter toward the proximal side; and a bottom portion provided between the first tapered portion and the second tapered portion, wherein the bottom portion of the constricted portion has a diameter smaller than a maximum diameter of the proximal portion and a maximum diameter of the distal portion, wherein the first tapered portion has a maximum diameter larger than a maximum diameter of the second tapered portion, wherein the first cutting portion is a surface of the first tapered portion; the second cutting portion being a surface of the second tapered portion; and wherein the distal portion of the exposed portion has a diameter smaller than a diameter of the proximal portion of the exposed portion, and a third tapered portion which is provided on a side more distal than a distal portion of the constricted portion, the third tapered portion decreasing in diameter toward a distal portion of the exposed portion, and wherein the third tapered portion includes a third cutting portion.
In the same field of art, namely medical cutting devices, Lefebvre teaches a rotation structure 18/19 (see Figure 2, abstract, col. 5, lines 47-55) comprising an exposed portion(see annotated Figure 2 below) comprising: 
a proximal portion (near 10; Id.); 
a distal portion (near 9; Id.); 
a constricted portion (see annotated Figure 2 below, including first tapered portion, second tapered portion, and bottom portion) provided between the proximal portion and the distal portion, the constricted portion including: 
a first tapered portion having a first cutting portion (19 has cutting filiform elements formed by strips as seen in Figure 1A; see annotated Figure 2 below and col. 3, lines 3-10), the first tapered portion decreasing in diameter toward the distal side of the constricted portion (see radial dimension, radially outward from guidewire 12, decreasing towards a distal side);
a second tapered portion having a second cutting portion (18 has cutting filiform elements; Id.) the second portion decreasing in diameter toward the proximal side of the constricted portion (see radial dimension, radially outward from guidewire 12, decreasing towards a proximal side); and 
a bottom portion 20 provided between the first tapered portion and the second tapered portion (Id.), 

                   
    PNG
    media_image2.png
    513
    460
    media_image2.png
    Greyscale


wherein the bottom portion of the constricted portion has a diameter smaller than a maximum diameter of the proximal portion and a maximum diameter of the distal portion (see annotated Figure 2 above showing bottom portion 20 radial dimension, radially outward from guidewire 12, being smaller than both the proximal portion and distal portion radial dimensions),
wherein the first tapered portion has a maximum diameter larger than a maximum diameter of the second tapered portion (Id.), 
wherein the first cutting portion is a surface of the first tapered portion (see abstract, col. 5, lines 47-55); the second cutting portion being a surface of the second tapered portion; and wherein the distal portion of the exposed portion has a diameter smaller than a diameter of the proximal portion of the exposed portion (see annotated Figure 2 above showing radial dimension of the distal portion being smaller than radial dimension of the proximal portion), and 
a third tapered portion (Id.) which is provided on a side more distal than a distal portion of the constricted portion, the third tapered portion decreasing in diameter toward a distal portion of the exposed portion, and wherein the third tapered portion includes a third cutting portion (18 has cutting filiform elements; Id.).       
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotation cutting structure of Zeroni to have a constricted portion and third tapered portion as claimed, as taught by Lefebvre, in order to adapt to a maximum progressive attack of deposits in a vessel (see col. 3, lines 47-68).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:   Smith et al. (U.S. Pub. No. 2016/0287284)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771